



WARNING

The President of the panel hearing this
    appeal directs that the following should be attached to the file:

An order restricting publication in this
    proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2)
    of the
Criminal Code
shall continue.  These sections of
the Criminal
    Code
provide:

486.4(1)       Subject to subsection (2),
    the presiding judge or justice may make an order directing that any information
    that could identify the victim or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)      any of the following offences;

(i)       an offence under section 151,
    152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2,
    173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281,
    286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence under this Act, as
    it read at any time before the day on which this subparagraph comes into force,
    if the conduct alleged involves a violation of the complainants sexual
    integrity and that conduct would be an offence referred to in subparagraph (i)
    if it occurred on or after that day; or

(iii)     REPEALED: S.C. 2014, c. 25, s.
    22(2), effective December 6, 2014 (Act, s. 49).

(b)      two or more offences being dealt
    with in the same proceeding, at least one of which is an offence referred to in
    paragraph (a).

(2)      In proceedings in respect of the
    offences referred to in paragraph (1)(a) or (b), the presiding judge or justice
    shall

(a)      at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the victim
    of the right to make an application for the order; and

(b)      on application made by the
    victim, the prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in
    proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice may make an order directing that any information that could identify
    the victim shall not be published in any document or broadcast or transmitted
    in any way.

(2.2) In proceedings in respect of an
    offence other than an offence referred to in subsection (1), if the victim is
    under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform the
    victim of their right to make an application for the order; and

(b) on application of the victim or the
    prosecutor, make the order.

(3)      In proceedings in respect of an
    offence under section 163.1, a judge or justice shall make an order directing
    that any information that could identify a witness who is under the age of
    eighteen years, or any person who is the subject of a representation, written
    material or a recording that constitutes child pornography within the meaning
    of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)      An order made under this section
    does not apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss. 22,48; 2015, c.
    13, s. 18..

486.6(1)       Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)      For greater certainty, an order
    referred to in subsection (1) applies to prohibit, in relation to proceedings
    taken against any person who fails to comply with the order, the publication in
    any document or the broadcasting or transmission in any way of information that
    could identify a victim, witness or justice system participant whose identity
    is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. J.S., 2016 ONCA 670

DATE: 20160909

DOCKET: C59135

Laskin, Sharpe and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

J.S.

Appellant

Bradley Burgess, for the appellant

Jessica Smith Joy, for the respondent

Heard and released orally: September 2, 2016

On appeal from the conviction entered on April 4, 2014 by
    Justice
Thomas R.
Lofchik of the Superior Court of
    Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant was charged with 12 counts of physical and sexual abuse of
    his common law wife. The trial judge acquitted him on ten of the counts and
    convicted him of two counts. The appellant submits that the convictions are
    unreasonable, that the trial judge misapplied
W.(D.)
, and that his
    reasons were insufficient.

[2]

We do not accept this submission. There was a crucial distinction in the
    evidence pertaining to the counts on which the appellant was acquitted and
    those on which he was convicted. On the counts that the trial judge acquitted
    the appellant, the medical evidence of the complainants injuries was not
    consistent with her allegations. On the convictions, the evidence of A.S.
    confirmed the very injuries the complainant alleged. The trial judge was
    entitled to rely on Ms. Steins evidence as confirmatory evidence of the
    complainants allegations. The acceptance of A.S.'s  evidence together with
    the complainants evidence provided a reasoned explanation for the rejection of
    the appellants evidence.

[3]

Accordingly, the appeal is dismissed.

John Laskin J.A.

Robert J. Sharpe J.A.

B.W. Miller J.A.


